UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4498



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARLOS JOSE JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cr-00031-3)


Submitted: May 10, 2007                        Decided:   May 14, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Oglesby, Ellenboro, North Carolina, for Appellant. Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carlos   Jose   Jones    pled   guilty   pursuant   to    a     plea

agreement to one count of conspiracy to possess with intent to

distribute cocaine base, in violation of 21 U.S.C. §§ 841(a)(1);

846 (2000).    Jones was sentenced by the district court to 151

months’ imprisonment.      Finding no error, we affirm.

           On appeal, counsel filed a brief pursuant to Anders v.

California,   386   U.S.    738    (1967),   asserting   there      were     no

meritorious grounds for appeal, but arguing that the district court

committed reversible error by sentencing Jones to 151 months’

imprisonment rather than 130 months’ imprisonment.               Jones was

informed of his right to file a pro se supplemental brief, but did

not do so, and the Government elected not to file a responsive

brief.

           Jones was assigned an offense level of twenty-eight, and

placed in criminal history category V.          His resulting advisory

guideline range was 130 to 162 months.              See U.S. Sentencing

Guidelines Manual Ch. 5, Pt. A (2005) (sentencing table).                   The

district court properly calculated and considered the advisory

guideline range and weighed the relevant 18 U.S.C. § 3553(a) (2000)

factors.   Jones’s 151-month sentence was both below the statutory

maximum and within the advisory guideline range. Thus, we conclude

the district court did not err in imposing its sentence.                   See

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).


                                   - 2 -
          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. Accordingly, we affirm the judgment of the district court.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.   If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   this   court   for   leave   to   withdraw   from

representation.   Counsel’s motion must state that a copy thereof

was served on the client.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                               AFFIRMED




                                 - 3 -